Citation Nr: 0524656	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for lumbar laminectomy 
residuals, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to May 
1971.

This matter arose before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) Center in Wichita, Kansas, that denied the above claim.

The claim was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC in November 2004.  The action 
directed by the Board was completed, and the claim is again 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran demonstrates pronounced intervertebral disc 
syndrome.  

2.  There is forward flexion of the lumbar spine to 50 
degrees.

3.  At no time have the veteran's service-connected lumbar 
laminectomy residuals been manifested by unfavorable 
ankylosis of the entire spine.

4.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar laminectomy residuals are 
productive of incapacitating episodes.

5.  The RO improperly severed service connection for diabetic 
neuropathy of the left leg and assigned a 20 percent rating 
under Diagnostic Code 5242-8521 for peripheral neuropathy of 
the left lower extremity associated with residuals of lumbar 
laminectomies. 





CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 60 percent, but no 
more, for lumbar laminectomy residuals have been met.  38 
U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5293 (2003).

2.  The 10 percent evaluation for diabetic neuropathy of the 
left leg under Diagnostic Code 7913-8620 was improperly 
severed and is reinstated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran dated in January 2005.  The veteran was told of what 
was required to substantiate his claim for an increased 
rating, of his and VA's respective duties, and was asked to 
submit relevant evidence and/or information, which would 
include that in his possession, to the RO.  

The letter, required following the passage of the VCAA, was 
not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the letters that was not fully considered by the 
RO in the subsequent adjudication contained in the 
supplemental statements of the case (SSOC) issued in April 
2005.  There is simply no indication that disposition of his 
claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet 
App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA records dated through March 2005 and service medical 
records have been obtained.  In this case, no additional 
records were identified by appellant following the VCAA 
letter, though he was specifically asked to identify 
additional medical evidence.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in June 2002 to March 2005.  The Board observes 
that the findings contained in the VA examination reports 
adequately address all potential criteria.  Thus, additional 
examination or testing is not warranted prior to Board 
review.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Increased rating

In an October 1971 rating decision, the RO granted service 
connection for lumbar sprain, and assigned a 0 percent 
disability rating under Diagnostic Code 5295.  The rating was 
increased to 20 percent under Diagnostic Code 5293, and the 
disability was recharacterized as residuals of lumbar 
laminectomies, in a November 1988 rating decision.  That 
rating has been in effect since July 1988.  

The veteran filed a claim for an increased rating in June 
2001.  In a July 2002 rating decision, the RO declined to 
grant an increased rating for residuals of lumbar 
laminectomies.  However, it granted service connection for 
neuropathy of both legs as due to diabetes, effective from 
June 2001.  A 10 percent rating was assigned for neuropathy 
of each leg under Diagnostic Code 7913-8620.  The veteran 
perfected an appeal with respect to the issue of lumbar 
laminectomy.

In April 2005, the RO granted earlier effective dates for 
service connection for peripheral neuropathy of the lower 
extremities with a 10 percent rating for each leg from May 8, 
2001.  The RO also granted an increased rating of 20 percent 
for the left lower extremity under Diagnostic Code 5242-8521, 
effective from March 16, 2005.  However, in so doing, the RO 
recharacterized the disorder as peripheral neuropathy of the 
left lower extremity associated with the residuals of lumbar 
laminectomies; thereby improperly severing service connection 
for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus.  As the evidence of record 
shows that the veteran's peripheral neuropathy of the left 
leg was diagnosed as a separate and distinct disease that 
developed secondary to his service-connected diabetes, the 
Board finds that peripheral neuropathy of the left lower 
extremity associated with the lumbar laminectomies is a 
separate disability.  Thus, the Board reinstates the 10 
percent evaluation for peripheral neuropathy of the left 
lower extremity associated with diabetes mellitus under 
Diagnostic Code 7913-8620, effective from May 8, 2001.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has reviewed all the medical evidence in this case, 
including the VA examinations and medical records.  The Board 
will summarize the relevant evidence where appropriate.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome (IDS).  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for IDS.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

In the statement of the case, the veteran was provided notice 
of the amended regulations and given opportunity to submit 
additional evidence or argument.  He was apprised of the 
latter changes in the supplemental statement of the case.  
The veteran has not responded with additional evidence.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  
The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).

The veteran's service-connected lumbar laminectomy residuals 
are rated under Diagnostic Codes 5293-5243.  The hyphenated 
diagnostic codes indicates intervertebral disc syndrome under 
the old and revised codes.  The Board finds an increased 
rating to 60 percent can be granted under the old criteria, 
but will also address the revised criteria, as well as 
consider any other potentially applicable diagnostic codes.

Under Diagnostic Code 5293, a 40 percent rating is warranted 
for severe IDS with recurring attacks and little intermittent 
relief.  A 60 percent disability rating is warranted for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic Code 
5293 (2002).  A precedent opinion of VA's Office of General 
Counsel, VAOPGCPREC 36-97 (1997), held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  A 40 percent rating is 
warranted when symptoms are severe, with recurring attacks 
and intermittent relief.  Also, favorable ankylosis of the 
lumbar spine is rated at 40 percent, while unfavorable 
ankylosis is rated at 50 percent.  38 C.F.R. Part 4, 
Diagnostic Codes 5293, 5289 (2003). 

As discussed below, the evidence of record shows that the 
veteran's disc disease is pronounced, with left foot drop and 
absent left ankle jerk, warranting a 60 percent rating under 
the former criteria, at all relevant times.  Thus, the Board 
need not address any intermediate former criteria providing 
ratings between 20 and 60 percent.  

VA treatment records from January 1998 to March 2005 show 
complaints of back pain but do not show treatment or 
hospitalization specifically for the back.  Bilateral foot 
pain was noted in neurological consultations without mention 
of low back pain.  

In June 2002, the veteran presented himself for a VA 
examination of the spine indicating he was pain free while 
sitting at the examination, but that he would at times 
develop pain at a level of 2 or 3 out of 10.  The pain was in 
the left lower back and buttocks, with intermittent radiation 
in to the left lower extremity.  He stated that it was 
exacerbated with deep knee bends, stair climbing, running or 
prolonged standing or sitting.  Medication was not effective 
in relieving the pain.  Degenerative arthritis was shown on 
lumbar X-ray, as well as degenerative disc disease at L4-5, 
L5-S1.  Reported range of motion included hip flexion to 100 
degrees and extension to 5 degrees.  Motor examination was 
5/5 except for left foot dorsiflexion which was 4-/5.  Deep 
tendon reflexes were 2/2 on the right patella, 3-/2 on the 
left patella, and 2-/2 at the Achilles reflexes.  Sensory 
examination showed absent left foot vibration below the ankle 
and decreased light touch.  The assessment was spinal disc 
condition, low back pain, weak foot dorsiflexion, weak great 
toe dorsiflexion, disc space narrow at L4-5 and L5-S1,and 
degenerative arthritis of the lumbar spine.  

The examiner noted that the physical findings correlated with 
disc space narrowing areas.  Normal gait was observed despite 
the left foot weakness.  The examiner noted the veteran's 30 
year history as a truck driver.  He also noted that the 
paresthesia was also consistent with poorly controlled 
diabetes.  

In March 2005, the veteran presented himself for a VA 
examination of the spine.  The examiner noted the history of 
post-service laminectomies.  He presented at this time with 
complaints of recurrent daily pain with activity in the lower 
one-third of the left side of the back.  It was reportedly 
worse in the morning.  He had no pain getting in and out of 
the chair at the examination, nor with sitting.  He reported 
spasm with excess walking.  There was continued left foot and 
ankle weakness.  Daily pain was 2 out of 10, steady and 
recurrent.  It was not aggravated with coughing and wheezing.  
He took aspirin 650 mg aspirin daily which gives him relief 
with no side effects.  He denied further flare ups and 
additional limitations of function or motion with use.  He 
also denied loss of bladder or bowel function.  He reported 
only occasional back pain when walking.  Activities of daily 
living were not limited by the back.  He retired from his 
work as a truck driver in 2001.  

On examination, there was weakness noted in dorsiflexion of 
the left foot however it did reportedly not significantly 
effect gait.  Posture was normal.  Lumbar lordosis was mildly 
reduced.  Back was symmetrical.  No excess fatigability, 
incoordination or weakened movement was found.  There was no 
ankylosis or abnormality of musculature.  No incapacitating 
episodes were reported.  Forward flexion of the lumbar spine 
was 50 degrees with pain, average is 90.  Extension was 5 
degrees back without pain, average is 30.  Lateral flexion 
was 20 degrees to the left and right, with pulling.  Rotation 
was 25 degrees right and 20 left.  No spasm was noted.  No 
additional limitations with repetitive use were observed.  

Neurologically, there was absent vibration to ankles 
bilaterally.  There was reduced sensation in the left foot, 
but general reduced sensation in a stocking distribution.   
There was no range of motion actively with the left foot.  
Straight leg raise was negative.  There was no atrophy.  
Muscle bulk and tone were normal.  Deep tendon reflexes were 
1+/4 at the patellar tendons and in the right Achilles, and 
0/4 in the left Achilles.  The diagnosis was degenerative 
osteoarthritis and disc disease, lumbar spine, status post 
hemilaminectomy and discectomy L4-5, L5-S1.  Sensory losses 
were noted to be primarily related to service-connected 
diabetes mellitus.  Residuals attributed to the service-
connected low back included weakness of the left ankle with 
foot drop which appeared severe at the examination time with 
no active dorsiflexion.  There was no evidence of sciatic 
incapacitation or ankylosis.  There was absent left ankle 
reflex.  There was no residual excess fatigability, weakened 
movement of the back, incoordination, ankylosis or 
incapacitating episodes.  

As noted above, there is left foot drop and absent left ankle 
jerk that is related, by the most recent examiner, to the 
site of disease disc.  These examination findings, when 
combined with the aforementioned treatment records, warrant a 
60 percent rating under Diagnostic Code 5293.  

The neurological findings in the March 2005 examination show 
severity of the veteran's neurological condition directly 
related to the back in the form of absent left ankle jerk and 
left foot drop.  The veteran's primary complaint is that the 
left lower extremity has weakness and foot drop consistent 
with L5 neuropathy.  The VA examiner in March 2005 found that 
the veteran had such findings related to the lumbar 
condition.  Thus, the Board finds that a 60 percent rating 
under the former criteria, Diagnostic Code 5293, is 
warranted.  To assign a separate rating under Diagnostic Code 
8521 for neurological impairment of the lower extremities 
would constitute pyramiding, as the 60 percent rating under 
Diagnostic Code 5293 specifically contemplates neuropathy, 
absent ankle jerk, and other neurological findings.  See 
38 C.F.R. § 4.14.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of unfavorable ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286).  38 C.F.R. § 4.71a (2003).  Thus, they do not provide 
a basis for a higher rating.  

The regulations regarding the evaluation of IDS were revised, 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  
Assignment of a 40 percent rating for IDS is warranted when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Assignment of a 60 percent rating for IDS is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 

The revised schedule does not provide for an evaluation in 
excess of 60 percent in this case, and in fact does not 
support even a 40 percent rating in this case.  The veteran's 
reported episodes of increased pain do not meet the level of 
"incapacitating episodes," as defined by the revised 
criteria.  During his examinations in 2001 and 2005, the 
veteran reported that his pain has consistently been no 
higher than a 3 out of 10.  There is no indication that he 
has been ordered to bedrest for his back.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  Diagnostic 
Code 5243 is for lumbosacral or cervical strain.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........ .10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides, in part, that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  As discussed above, the evidence of 
record does not show that the veteran has had an 
incapacitating episode lasting during the past 12 months.  
Therefore, a higher evaluation is not available based on 
incapacitating episodes.

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, the veteran would not be 
entitled to a higher evaluation.  As for a rating based on 
lumbar spine range of motion, the veteran meets only the 
criteria for a 20 percent rating under the revised schedule.  
There is no medical evidence diagnosing ankylosis of the 
entire thoracolumbar spine to warrant an evaluation in excess 
of 20 percent.  Ankylosis was noted to be absent in the 2005 
examination report.  The record clearly shows that the 
veteran maintains an active range of motion of the lumbar 
spine, albeit limited.  

As noted above, the orthopedic manifestations warrant a 20 
percent rating under the new schedule.  The Board has 
considered the presence of any chronic manifestations that 
would allow for a separate disability rating based on 
neurological findings.  Under Diagnostic Code 8521, a 40 
percent rating is assigned for "complete" paralysis of the 
external popliteal nerve manifested by foot drop and slight 
drop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  

In this regard, the medical evidence shows that remaining 
muscle strength and reflexes of the lower extremities have 
consistently been normal.  There is no loss of bladder or 
bowel functioning.  Surgical scarring was noted to be well-
healed and asymptomatic.  There have been no objective 
findings to warrant a separate additional rating(s) other 
than a 40 percent rating under Diagnostic Code 8521.  Thus, 
combining the 20 percent rating for limitation of motion and 
a 40 percent for the popliteal nerve paralysis, the veteran 
would be entitled to no more than a combined 60 percent, at 
best.  However, the new criteria would not be effective back 
to the inception of this appeal.  Thus, the Board finds that 
the veteran would most benefit from the rating under the 
former criteria Diagnostic Code 5293, rated at 60 percent.  

There is no medical evidence sufficient to warrant an 
increased rating in excess of 60 percent under any criteria.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of mild pain associated with his 
low back disability, the Board does not find that the 
disability attributable to the low back problems resulted in 
functional disability in excess of that contemplated in the 
currently assigned 60 percent rating.  The medical evidence 
shows that range of motion was limited secondary to pain, but 
no instability, incoordination, lack of endurance or 
fatigability.  Muscle strength of the lower extremities has 
consistently been normal, with only neurological findings 
directly related to the 60 percent rating.  This impairment 
is contemplated by the assignment of the 60 percent 
disability rating.  The currently assigned 60 percent 
disability rating is assigned to compensate the veteran for 
his complaints of pain.  Any pain affecting function of the 
low back is not shown to a degree beyond that contemplated by 
the current schedular evaluation assigned to this disability, 
as reflected by the medical findings of record which included 
objective findings of pain, and do not meet the criteria for 
a rating in excess of 60 percent.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, the rating schedule in this case does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).


III.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO addressed the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1), as reflected in the April 2005 



SSOC.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case, 
and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected lumbar disorder under the 
appropriate diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his low 
back disorder.  Hence, he does not have an exceptional 
disability as manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his low back 
disorder.  The evidence shows that he worked for 30 years 
then retired in 2001, but continues to perform activities of 
daily living regardless of the back pain.  Thus, the Board 
finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an 



extraschedular rating for his residuals of lumbar 
laminectomies.  The disability is appropriately rated under 
the schedular criteria.


ORDER

A 60 percent disability rating for residuals of lumbar 
laminectomies, but no more, is granted, subject to the rules 
governing the award of monetary benefits.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


